Citation Nr: 0733627	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder, claimed as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in July 2003 and at a September 2005 
videoconference hearing before an Acting Veterans Law Judge 
who is no longer employed by the Board.  

In September 2005, the Board granted a motion to advance this 
case on its docket. 

In September 2005, the Board granted service connection for 
degenerative changes of the left knee and degenerative 
changes of the lumbar spine.  The Board also remanded the 
issue listed on the title page of this decision for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A Veterans Law Judge who conducts a hearing must participate 
in the final determination of the claim.  38 U.S.C.A. 
§ 7107(c) (West 2002).  In a letter sent to the veteran in 
October 2007, he was advised that the Acting Law Judge who 
conducted his September 2005 hearing was no longer an 
employee of the Board, and he was offered the opportunity to 
request a new hearing or have the case decided without an 
additional hearing.  Later that month he responded that he 
wanted a new hearing before a Veterans Law Judge at the RO.

Accordingly, this case is REMANDED for the following:

Afford the veteran the opportunity to 
have a hearing before a Veterans Law 
Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





